Title: To Thomas Jefferson from John Smith, 19 August 1808
From: Smith, John
To: Jefferson, Thomas


                  
                     Sir,
                     War OfficeAugt 19th. 1808.
                  
                  I am honored with your letter of the 15th. current, and have instructed Captain Saunders accordingly.
                  The Secretary of War directed that all dispatches of importance, received in his absence, should be immediately transmitted to you, without being first forwarded to himself.
                  I am with perfect respect and esteem, Sir Your Ob: Sevt
                  
                     Jno Smith, C. C
                  
               